In my view, we have improperly substituted our judgment for that of the trial court and unnecessarily remanded this case to that court merely to restate a sound decision. Accordingly, I respectfully dissent.
The conclusion reached by the majority of this court that the plaintiff-appellant has overcome the presumption of equal ownership simply by furnishing the $50,100 downpayment or by requiring the defendant-appellee to pay all of the mortgage payments instead of just half can be reached only by weighing the evidence in favor of the appellant's version of the circumstances surrounding those events. However, it is readily apparent from the record that the deposit and mortgage arrangements could be consistent with either an equal or an unequal ownership intention as between the parties. Moreover, as the trier of fact, the trial court specifically found that the evidence introduced to rebut the presumption of equal ownership was equally plausible or credible in support of the presumption. In this situation, it would be entirely correct to conclude, as the trial court expressly did, that such evidence is not sufficient to overcome the presumption of equal ownership. *Page 236 
Accordingly, I believe the trial court's decision falls squarely within the parameters of that court's prerogative to weigh the evidence before it and should not be disturbed by this court. I would overrule the first assignment of error and affirm the judgment of the trial court.